


Exhibit 10.2

 

FY09 VIRTUSA CORPORATION
 EXECUTIVE VARIABLE CASH COMPENSATION BONUS PLAN

 

1.                                      Purpose

 

This Executive Variable Cash Compensation Bonus Plan (the “Bonus Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Virtusa Corporation (the “Company”) and its subsidiaries toward
achievement of certain annual revenue and operating income goals of the Company,
to tie their goals and interests to those of the Company and its stockholders
and to enable the Company to attract and retain highly qualified executives. 
The Bonus Plan is for the benefit of Covered Executives (as defined below).

 

2.                                      Covered Executives

 

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), based on recommendations from executive
management, and approval by the board of directors of the Company, may select
certain key executives (the “Covered Executives”) to be eligible to receive
bonuses hereunder.

 

3.                                      Administration

 

The Compensation Committee shall have the sole discretion and authority to
administer and interpret or modify the Bonus Plan, subject only to approval of
the Board of Directors of the Company (the “Board”).

 

4.                                      Bonus Determinations

 


(A)                                 A COVERED EXECUTIVE MAY RECEIVE A BONUS
PAYMENT UNDER THE BONUS PLAN BASED UPON THE ATTAINMENT OF PERFORMANCE TARGETS
WHICH ARE ESTABLISHED BY THE COMPENSATION COMMITTEE AND APPROVED BY THE BOARD
AND RELATE TO FINANCIAL AND OPERATIONAL METRICS WITH RESPECT TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES (THE “PERFORMANCE GOALS”), INCLUDING THE ANNUAL REVENUE
AND OPERATING INCOME TARGETS ESTABLISHED BY THE COMPENSATION COMMITTEE AS
APPROVED BY THE BOARD FOR ANY BONUS YEAR (AS DEFINED BELOW).  SUCH REVENUE AND
OPERATING INCOME TARGETS, AS WELL AS APPLICABLE TARGETED BONUSES FOR EACH
COVERED EXECUTIVE, ARE SET FORTH ON EXHIBIT A HERETO.


 


(B)                                 EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 4(B):  (I) ANY BONUSES PAID TO COVERED EXECUTIVES UNDER THE BONUS PLAN
SHALL BE BASED SOLELY UPON OBJECTIVELY DETERMINABLE BONUS FORMULAS THAT TIE SUCH
BONUSES TO ONE OR MORE PERFORMANCE TARGETS RELATING TO THE PERFORMANCE GOALS,
(II) BONUS FORMULAS FOR COVERED EXECUTIVES SHALL BE ADOPTED WITH RESPECT TO THE
BONUS YEAR  BY THE COMPENSATION COMMITTEE AND APPROVED BY THE BOARD AND (III) NO
BONUSES SHALL BE PAID TO COVERED EXECUTIVES UNLESS AND UNTIL THE COMPENSATION
COMMITTEE MAKES A DETERMINATION WITH RESPECT TO THE ATTAINMENT OF THE
PERFORMANCE OBJECTIVES AND THE BOARD APPROVES OF SUCH DETERMINATION FOR SUCH
BONUS YEAR.  FOR PURPOSES OF THIS BONUS PLAN, OF THE TARGETED COVERED EXECUTIVE
BONUS (AS SET FORTH IN EXHIBIT A HERETO WITH RESPECT TO EACH COVERED EXECUTIVE)


 

--------------------------------------------------------------------------------



 


(I)            REVENUE TARGETS SHALL CONTRIBUTE 40% OF THE APPLICABLE TARGETED
BONUS PAYMENT (AS ADJUSTED PER THE PERCENTAGES ON EXHIBIT A TO EXTENT THE
COMPANY ACHIEVES, EXCEEDS OR MISSES THE APPLICABLE TARGET); PAYMENT OF ALL OR
ANY PORTION OF ANY APPLICABLE REVENUE TARGET BONUS SHALL BE BASED AND DETERMINED
SOLELY AND INDEPENDENTLY ON THE COMPANY’S ACHIEVEMENT OF SUCH REVENUE
PERFORMANCE METRIC AS SET FORTH IN EXHIBIT A;


 


(II)           OPERATING INCOME TARGETS SHALL CONTRIBUTE 60% OF THE APPLICABLE
TARGETED BONUS PAYMENT (AS ADJUSTED PER THE PERCENTAGES ON EXHIBIT A TO EXTENT
THE COMPANY ACHIEVES, EXCEEDS OR MISSES THE APPLICABLE TARGET); PAYMENT OF ALL
OR ANY PORTION OF ANY APPLICABLE OPERATING INCOME BONUS SHALL BE BASED AND
DETERMINED SOLELY AND INDEPENDENTLY ON THE COMPANY’S ACHIEVEMENT OF SUCH
OPERATING INCOME PERFORMANCE METRIC AS SET FORTH IN EXHIBIT A;


 


(C)                                  EACH COVERED EXECUTIVE SHALL HAVE A
TARGETED BONUS OPPORTUNITY FOR THE BONUS YEAR AS SET FORTH IN EXHIBIT A HERETO.


 


(D)                                 THE PAYMENT OF A BONUS TO A COVERED
EXECUTIVE WITH RESPECT TO THE BONUS YEAR SHALL BE CONDITIONED UPON THE COVERED
EXECUTIVE’S EMPLOYMENT BY THE COMPANY ON THE LAST DAY OF THE BONUS YEAR AND ON
THE DATE OF ACTUAL PAYMENT OF SUCH BONUS BY THE COMPANY; PROVIDED, HOWEVER, THAT
THE COMPENSATION COMMITTEE MAY MAKE EXCEPTIONS TO THIS REQUIREMENT, IN ITS SOLE
DISCRETION, INCLUDING, WITHOUT LIMITATION, IN THE CASE OF A COVERED EXECUTIVE’S
TERMINATION OF EMPLOYMENT, RETIREMENT, DEATH OR DISABILITY, SUBJECT TO BOARD
APPROVAL


 


(E)                                  THE TERM OF THE BONUS PLAN EXTENDS FROM
APRIL 1, 2008 THROUGH MARCH 31, 2009 (THE “BONUS YEAR”).  THIS BONUS PLAN DOES
NOT APPLY TO ANY PRIOR OR FUTURE PERIOD.  TO THE EXTENT THAT ANY COVERED
EXECUTIVE IS NOT EMPLOYED BY THE COMPANY ON THE FIRST DAY OF THE BONUS YEAR, BUT
IS EMPLOYED BY THE COMPANY CONTINUOUSLY AFTER SUCH DATE FOR THE REMAINDER OF THE
BONUS YEAR AND UP TO THE TIME OF ANY BONUS PAYMENT HEREUNDER, EXCEPT AS
OTHERWISE DETERMINED BY THE COMPENSATION COMMITTEE, THE COVERED EXECUTIVES
APPLICABLE BONUS AMOUNT SHALL BE PRO-RATED BASED ON THE PORTION OF THE BONUS
YEAR THAT SUCH COVERED EXECUTIVE IS EMPLOYED BY THE COMPANY, PROVIDED THAT THE
COVERED EXECUTIVE SATISFIES ALL OF THE CRITERIA FOR EARNING AND BEING PAID SUCH
BONUS UNDER THE TERMS HEREIN.  NOTWITHSTANDING THE FOREGOING, FOR THIS BONUS
YEAR ONLY, RAJ RAJGOPAL AND RANJAN KALIA SHALL NOT BE SUBJECT TO THIS PLAN AND
SHALL INSTEAD BE ELIGIBLE TO PARTICIPATE IN A SEPARATE VARIABLE COMPENSATION
PLAN (I.E., IN EFFECT FOR THE FY09 FISCAL YEAR  PRIOR TO THEIR BECOMING AN
EXECUTIVE OFFICER OF THE COMPANY).


 

5.                                      Timing of Payment

 

The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports and related metrics have been approved by the Board 
for the applicable period  If the Performance Goals are met, subject to
satisfaction of all other terms in this Bonus Plan, the Company shall, after
such Board approval, make such payments promptly , but in any event, within 75
days after the expiration of the period against which the applicable Performance
Goals were being measured and calculated.

 

2

--------------------------------------------------------------------------------


 

6.                                      Amendment and Termination

 

The Company reserves the right to amend or terminate the Bonus Plan at any time
in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Executive

 

Fiscal Year

 

Total Cash Bonus
@Plan

 

Kris Canekeratne-CEO

 

FY2009

 

$

175,000

 

Dan Smith

 

FY2009

 

$

250,000

 

Thomas Holler-CFO

 

FY2009

 

$

105,000

 

Keith Modder-EVP MD Asia

 

FY2009

 

$

60,000

 

TN Hari-SVP, Global HR

 

FY2009

 

$

50,000

 

 

Revenue

 

% Bonus
@40%

 

Operating Profit $$

 

% Bonus @
60%

 

*****

 

80

%

$

****

 

80

%

*****

 

90

%

$

****

 

90

%

*****

 

100

%

$

****

 

100

%

*****

 

105

%

$

****

 

105

%

*****

 

110

%

$

*****

 

110

%

 

To the extent that revenue or profit is in between target thresholds, the %
bonus will be applied on a pro-rata basis by the Compensation Committee.  No
bonus on revenue is paid if the revenue is below $**** and no bonus is paid on
operating profit if the operating profit $$ is below $****M.

 

--------------------------------------------------------------------------------

****   Confidential.

 

4

--------------------------------------------------------------------------------
